DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

After a thorough search of the present application and in light of prior art made of record, claims 1-20 are hereby allowed.
Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“means for receiving a punctured codeword …” in claim 15; 
“means for determining error probability values for a plurality of check …” in claims 15 and 16; 
“means for determining an error probability value for the punctured bit …” in claim 15; 
“means for determining a log likelihood ratio (LLR) value for …” in claims 15 and 18-20; 
“means for decoding the punctured codeword using the LLR value …” in claim 15; 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Examiner found supports or interpreted the above mentioned “means” phrases in claims 15-20 are disclosed in [0052, 0053, 0024, 0030, 0036 and 0007] and in [Figs. 2 & 4] in the US Patent Application Publication No. US 2022/0058083 as follows:
For claim 15, the means for receiving the punctured codeword may correspond, for example, to the memory interface 118, the control circuit 120, the ECC engine 122, or a combination thereof is disclosed in [0052, 0024, 0030 & 0036] and in [Figs. 2 & 4].
For claims 15 and 16, the means for determining the error probability values for the plurality of check nodes may correspond, for example, to the control circuit 120, the ECC engine 122, or a combination of the two is disclosed in [0052, 0024, 0030, 0036] and in [Figs. 2 & 4].
For claim 15, the means for determining the error probability value for the punctured bit may correspond, for example, to the control circuit 120, the ECC engine 122, or a combination of the two is disclosed in [0052, 0024, 0030, 0036] and in [Figs. 2 & 4].
For claims 15 and 18-20, the means for determining the LLR value for the puncture bit may correspond, for example, to the control circuit 120, the ECC engine 122, or a combination of the two is disclosed in [0052, 0024, 0030, 0036] and in [Figs. 2 & 4].
For claim 15, the means for decoding the punctured codeword may correspond, for example, to the control circuit 120, the ECC engine 122, or a combination of the two is disclosed in [0052, 0024, 0030, 0036] and in [Figs. 2 & 4].

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 8 and 15.

A cited prior of record Danjean (US 10,177,787 B1) teaches, (Col.2, Lines 40-55) encoding (e.g., pre-decoding) mitigation techniques generally include efficient shortening and/or puncturing of the codewords. Shortening is a process for obtaining codewords with shorter lengths and lower rates from a given error correction code codeword by assigning some bit locations (or symbols) in the given codeword to fixed values that are known to both an encoder and a decoder. The fixed values may not be transmitted and/or stored. Puncturing is a process for obtaining codewords with shorter length and lower rates from a given error correction code codeword by discarding some parity check bit locations (or symbols), or bit locations that are not part of a user message. The punctured bit locations may not be transmitted and/or stored. The shortening and/or the puncturing done during the encoding may reduce a probability that error corrections of the codewords subsequently fail due to the trapping sets. 

Another cited prior of record Hui et al. (US 2020/0321986 A1) teaches, the ranking of different bit-channels may be determined by their relative reliabilities, as measured by bit-error probability for example, in carrying data bit. Such an ordered bit-channel may be predetermined and stored at both the Polar encoder and the Polar decoder. Such a sequence may also be equivalently represented (and stored) by an ordered bit-channel ranking sequence Q.sup.−1:{1, 2, . . . , N}.fwdarw.{1, 2, . . . , N} that provides the rank of the bit channel of a given index [0035].

Another cited prior art of record Chen et al. (US 2020/0021315 A1) teaches, [0150] The determining the first to-be-punctured bit from the N encoded bits based on the N1 information bits includes: when each of the N encoded bits is used as a to-be-punctured bit, separately calculating an error probability of polarized channels corresponding to the N1 information bits; and determining a minimum error probability from the calculated N error probabilities, and determining an encoded bit corresponding to the minimum error probability as the first to-be-punctured bit.

As per claim 8:
The cited prior art of records Danjean (US 10,177,787 B1), or Hui et al. (US 2020/0321986 A1), or Chen et al. (US 2020/0021315 A1) does not teach or suggest either alone or in combination: “determining error probability values for a plurality of check nodes associated with a punctured bit included in the punctured codeword; determining an error probability value for the punctured bit based on the error probability values for the plurality of check nodes associated with the punctured bit and a variable degree associated with the punctured bit; determining a log likelihood ratio (LLR) value for the punctured bit based on the error probability value for the punctured bit; and decoding the punctured codeword using the LLR value for the punctured bit.” Consequently, claim 8 is allowed over the cited prior arts. 
Independent claims 1 and 15 include similar limitations of claim 8, and therefore, are allowed for similar reasons. 

The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-7, 9-14 and 16-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

An updated search of prior arts has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the claimed subject matter as described above and reflected by the combined elements in each of the independent claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112

/Guy J Lamarre/
Primary Examiner, Art Unit 2112